         Case 4:19-cv-00339-KGB Document 19 Filed 07/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KHAYYA RAGLAND                                                                        PLAINTIFF

v.                                 Case No. 4:19-cv-00339 KGB

SUNCHASE AMERICAN, LTD                                                              DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 18).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and the parties will bear their own costs and attorney’s fees.

       It is so ordered this 29th day of July, 2020.



                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
